I am of the opinion that this judgment should be reversed and the cause remanded for a new trial.
In reaching its conclusion, the court ignores the fact that the Industrial Commission by the amended answer which it tendered brought to the attention of the court that the transcript which it had certified to the court contained an erroneous statement as to the basis of the denial of the plaintiff's claim on rehearing. Or, if the court does not entirely ignore this fact it assumes without citing any authority or reason for the assumption that when the Industrial Commission has once certified its record it has no power to correct or supplement no matter how erroneous or deficient it may be. That is a novel doctrine. When an erroneous record has been certified by one court to another, it has never *Page 23 
been doubted, so far as I know, that the party affected thereby could have a correct record certified to take the place of the one that does not correctly set forth what transpired in the lower tribunal. 2 Ohio Jurisprudence, 396, Section 332; 2 Ruling Case Law, 154, Section 130; 3 American Jurisprudence, 280, Section 683.
Complaint has frequently been made about the informality in the proceedings of administrative tribunals, such as the Industrial Commission, because, it is charged, it results in arbitrary action and a denial of justice. On the other hand, the charge is hurled back that the formalism and rigidity of the procedure in the courts results in delay and a sacrifice of substance to form. The rule applied in this case to this certification of this erroneous transcript of the Industrial Commission is more rigid and inflexible than the court would apply to a certification of its own record.
That this certified transcript probably contained the error asserted by the commission in its tendered amended answer is attested by the allegations of the amended petition, in which it is alleged that the commission gave the plaintiff a rehearing and as a result denied her right to participate in the fund "on the ground that her disability was not the result of the injury which she had sustained in the course of her employment." The Industrial Commission admitted in its answer and amended answers that this was the ground of the denial of compensation and at no time took any other position. The only contradiction of that position taken by either the plaintiff or the commission is found in the recital in the certified transcript, and its inclusion appears to have resulted from the use by the commission of a stock form prepared in advance for use in future cases where appropriate, and a failure to cancel it in this case where it was inappropriate to express the actual ruling of the commission.
The trial court seems to have disregarded this question *Page 24 
of jurisdiction entirely and have decided the issue of the cause of the present disability, if any, without any consideration of the question as to whether the commission had taken jurisdiction and decided the same question.
Now the majority is of the opinion that in every case the denial of compensation for a disability is necessarily on a jurisdictional ground, and that such denial may be reviewed upon appeal. Such a position disregards the plain language of Sections 1465-86 and 1465-90, General Code. It is contrary to Sergi v.Industrial Commission, supra; State, ex rel. Longano, v.Industrial Commission, supra; Noggle v. Industrial Commission,supra; State, ex rel. Depalo, v. Industrial Commission, supra;
and other cases.
The only case that even appears to support the position taken by the majority is Humphries v. Steel Corp., supra, but when it is recognized that what the court had before it in that case was the sufficiency of the petition when tested by a general demurrer, that case does not so decide. It was alleged in the petition that the commission dismissed the application and denied compensation. Now the commission should have retained jurisdiction to award compensation for whatever disability might be proven. Applying the rule that the averments of a pleading must be construed liberally on a general demurrer, the court held that the petition showed a denial of compensation on a jurisdictional ground. The syllabus of the case clearly sets forth the limits of the question presented.
It should be said that this divergence of opinion cannot arise under the amendment of 1937, providing that the commission must state the specific ground of denial, and authorizing an appeal on those grounds.
For these reasons, I am of opinion that the court erred in failing to inquire into the ground of the commission's order denying compensation, so as to determine whether it had jurisdiction on appeal, and, for *Page 25 
that reason the judgment should be reversed and the cause remanded for further proceedings according to law.